Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-2, 4-12 and 19 are directed to an allowable method.  Because the other groupings of claims have been amended such that they all require the limitations that render Claims 1-2, 4-12 and 19 allowable, they are deemed to now comprise a single grouping.  As such, claims 13-14, 16-18, 20-25 are hereby rejoined for examination.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/05/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
Applicant’s Terminal Disclaimer over co-pending application 16,541,781 and the decision approving said terminal disclaimer have been received and reviewed by Examiner and obviate any need for a double-patenting rejection.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Lavanue, attorney for Applicant on 05/05/2021.
The application has been amended as follows:
Claim 4 is amended as follows:
4. (Currently Amended) The method according to claim [[3]] 1, wherein the Candidatus Liberibacter spp. is selected from the group consisting of Candidatus Liberibacter solanacearum (Lso) and Candidatus Liberibacter asiaticus (Las).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as amended are deemed to be free of the prior art.  The closest prior art is Mugnier, (Phytopathology 77.4 (1987): 539-542), but Mugnier does not disclose or teach all of the elements of the claimed inventions and the use of the specifically recited species would not have been otherwise obvious in view of the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/           Examiner, Art Unit 1662